DETAILED ACTION
This office action is in response to applicant's communication filed on 12/01/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Response to Amendment
In response to the last Office Action, 
Claim 1 is amended.
Claim 5 is canceled. Claims 4, 14, and 15 were previously canceled.
Claims 1-3, 6-13, and 16 are now pending in this application.

	Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
With respect to arguments on page 7, “Office appears to be examining the claim piecemeal and taking the claim elements out of context in its rejection...”:
	The Examiner respectfully disagrees with the applicant’s arguments. The claim first recites acquiring data comprising anonymous and nonanonymous customer data, however the rest of the claim limitations do not specify if / how the steps following the data acquisition step would process the different types of data (anonymous and nonanonymous data) differently. Further, the applicant simply states that the office appears to be examining the claim piecemeal and taking the claim elements out of context in its rejection, however has not clarified how the claim as a whole comprising the steps of data ingestion, quality check, data enrichment and data analytics, apply differently for the different types of data. Accordingly, the Examiner notes that the combination of references used is appropriate for the claim as a whole, as currently drafted. As such, the rejection of the claim is maintained.

With respect to arguments on page 8, “Applicant respectfully submits that "automatically choosing and executing appropriate code" is not the same as "automatically rewriting code for the ingestion framework" as recited in amended claim 1”:
	The Examiner respectfully disagrees with the applicant’s arguments. Examiner notes that the specification only states “The process may automatically re-write code to adapt to a new object structure”, and does not describe how exactly the code may be re-written and/or what ‘automatically’ means. ‘automatically rewriting code’, under its broadest reasonable interpretation, is Cannaliato discloses in paras [0024, 21, 33-41] parsers that are able to ingest and process a variety of data formats (CSV, XML, JSON, JPEG, etc.) and that are chosen dynamically based on the incoming data format. This teaches a data ingestion system adapting based on change in data format and automatically choosing/executing appropriate code/template (“parser”) based on the data format, thus teaching ‘automatically rewriting code’, under its broadest reasonable interpretation. As such, the rejection of the claim is maintained.

With respect to arguments on page 9, related to "assigning a score based on the quality check that indicates an overall quality of each data source wherein the score is visualized through a user..."
	The Examiner respectfully disagrees with the applicant’s arguments. Laxmanan discloses in FIG. 7, para [0048-50,54] various statistics (such as, Chi-squared statistic, information value / Inf. Value, K-S statistic, average lift, R-squared, etc. and corresponding ranks) based on quality checks (missing data, minimum/maximum values etc.), to add/ remove predictor variables as candidates for use in a given model. “information value” / Inf. Value Rank” in Fig.7 teaches score assigned to attributes and visualization of the scores through a user interface. As such, the rejection of the claim is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: “assigning a score based on the quality check” should read “assigning a score based on the quality control check…” to be consistent with the line above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Amended independent claim 1 recites “assigning a score based on the quality check that indicates an overall quality of each data source wherein the score is visualized through a user interface in support of further analysis of the data;”. indicates an overall quality of each data source”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laxmanan (US 2012/0239375 A1) in view of Blackhurst (US 2016/0234322 A1) and Cannaliato (US 2016/0026692 A1).

Regarding claim 1,
	Laxmanan teaches A method for universal data modeling comprising: in an information processing apparatus comprising at least one computer processor: (in para [0007]: “…methods, non-transitory computer readable media, and apparatuses for automating and supporting various stages of model development, including data gathering, data checking, variable reduction, model estimation, and reporting…”)
		acquiring a data of a plurality of different data types from a plurality of data sources, the data comprising ...and nonanonymous customer data for customers of an organization; (para [0007]: “Data gathering may refer to the collection of data from various sources…”; para [0041]: “Data that is collected in step 301 by enhanced modeling tool 204 may be specific to a particular line of business within an organization… collect data from information bureaus (e.g., credit, etc.) by monitoring customer account behavior and other behavior, from analyzing demographics data, and by analyzing various customer transactions... Enhanced modeling tool 204 may incorporate separate modules (e.g., processors, data storage units, etc.) for pulling data from multiple sources… ”; para [0045]: “…various sources, including data internal to an organization (e.g., customer account information, customer transaction information, personal identification information, etc.) and from various external sources (e.g., Moody's, Geofacts, etc.)…”)
		ingesting the data into a data repository,... (para [0041]: “…separate modules (e.g., processors, data storage units, etc.) for pulling data from multiple sources” teaches data from multiple sources is stored within storage unit/repository; FIG. 1: “121”; para [0032]: “… store data useful for the generation of various models”; para [0046]: “…consolidated database”)
		applying at least one quality control check to the data; (para [0007]: “data checking may refer to insuring that appropriate data is being analyzed for the model... include handling missing values and/or setting minimum and/or maximum values to remove outliers in the data…”; para [0041]: “...data anomalies may be corrected in the collected data…”; paras [47-48]: “Various aspects of the collected data may be checked in step 303 of FIG. 3. Here, the validity of the data attributes pulled in step 301 may be examined. For instance, the match rates, target values, and the predictor values may be checked [examples of ‘quality control check’]... FIG. 6 shows sample output produced by enhanced modeling tool 204 for implementing various types of data treatments, including treatments for handling missing values”)
		assigning a score based on the quality check that indicates an overall quality of each data source wherein the score is visualized through a user interface in support of further analysis of the data; (para [0047]: “enhanced modeling tool 204 may need to check the proportion of accounts that may be matched. The ratio of accounts that may be matched may be recorded and modelers may make a decision as to whether to include a given data source in the final model development effort...” teaches data being analyzed/compared/evaluated [scored] based on match rates [quality check] to determine overall quality of data source; Also paras [0048-51]: “…tool 204 may reject a candidate predictor variable when all variable values are the same value, when more than 35% of the variable values are missing in the sample… Various statistics (e.g., Chi-squared statistic, information value, K-S statistic, average lift, R-squared, etc.) may be used... results of the statistics may be used to add/remove predictor variables as candidates for use in a given model...  users may choose a specific statistic on which to rank the list of variables that are displayed... statistical analysis may be performed with or without any of missing values treated with any of the techniques mentioned earlier” teach data/variables being scored/ranked/compared (such as, “information value”/”Inf. Value/Rank” in FIG. 7) based on quality control check (such as, checking for missing p-val Rank, Inf. Value Rank, Avg. Lift Rank” shows scores being visualized through a user interface)
		enriching the data; and (para [0042]: “New derived variables may be created as enhanced modeling tool 204 gains more knowledge about target variables; thus, a particular predictor variable set used for modeling a target may be modified with new derived variables as enhanced modeling tool 204 analyzes new data” and para [0048]: “enhanced modeling tool 204 may treat the raw data in various ways to prepare the data for use in a model. For instance, tool 204 may handle missing data values (e.g., by eliminating an attribute from the model, fill in missing values…” teach various ways data is enriched)
		performing data analytics on the data to associate some of the data with … (para [0050]: “…enhanced modeling tool 204 may analyze the relationship between the predictor variables and the target variable on multiple metrics. Various statistics (…, information value, K-S statistic, average lift, R-squared, etc.) may be used to understand the correlation of the predictor variables with a given target variable”)

		Laxmanan does not explicitly teach …the data comprising anonymous… customer data…, however Blackhurst teaches …the data comprising anonymous… customer data… (para [0008]: “…for anonymously providing purchasing analytics associated with customer to a website while the customer is accessing the website. Specifically, a financial institution, having access to a customer's transactional data, can analyze the data to determine analytical purchasing data associated with the customer”)
Laxmanan to incorporate the teachings of Blackhurst and enable Laxmanan to acquire anonymous customer data, as doing so would enable identifying a customer's purchasing analytics without identifying the customer (In Blackhurst, para [0002])

		Laxmanan does not explicitly teach ...wherein the ingesting comprises adapting an ingestion framework in response to a change in a format for the data and wherein the step of adapting the ingestion framework in response to a change in a format for the data comprises automatically rewriting code for the ingestion framework;
		However, Cannaliato teaches ...wherein the ingesting comprises adapting an ingestion framework in response to a change in a format for the data and wherein the step of adapting the ingestion framework in response to a change in a format for the data comprises automatically rewriting code for the ingestion framework; (para [0024]: “parsers which convert a specific data format into name/value pairs (exemplary formats include CSV, XML, JSON, JPEG, etc.)…”, FIG. 5: “15a, Parse {name/val pairs...”, para [0031]: “The data model defines the input sources, the internal normalized data model (or format) that the embodiments use to organize data, the parsing techniques used to translate incoming data into the internal format…” and paras [0033-41]: “Data sources D1 to DN can originate from virtually any data store or format… Additionally, file format, and the parser type 15a required to extract data fields for input are defined… for example… CEF… CSV… Email… JSON…” teach a data ingestion system adapting parser”) based on the data format, thus teaching ‘automatically rewriting code’, under its broadest reasonable interpretation).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laxmanan to incorporate the teachings of Cannaliato and enable Laxmanan to adapt ingestion framework in response to change in data format by rewriting code based on specific data format, as doing so would enable supporting data from virtually any data store or format (Cannaliato, para [0033])

		Laxmanan does not explicitly teach ...associate some of the data with one of the plurality of customers, however, Blackhurst teaches performing data analytics on the data to associate some of the data with one of the plurality of customers (para [0008]: “…a financial institution, having access to a customer's transactional data, can analyze the data to determine analytical purchasing data associated with the customer”; para [0011]: “…The purchasing analytics application is configured to access one or more financial institution transaction databases that store transaction records associated with a customer of the financial institution, and determine, based on the transaction records, analytical purchasing data associated with the customer…”; Also see para [0012,59])
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laxmanan to incorporate the teachings of Blackhurst and enable Laxmanan to analyze the acquired/available data and correlate it with the relevant customer, as doing so Blackhurst, para [0023]).

Regarding claim 2, 
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan further teaches The method of claim 1, wherein the data sources comprise data sources that are internal to the organization and data sources that are external to the organization (para [0045]: “enhanced modeling tool 204 may generate data about each predictor variable from various sources, including data internal to an organization ( e.g., customer account information, customer transaction information, personal identification information, etc.) and from various external sources (e.g., Moody's, Geofacts, etc.)…”).

Regarding claim 3, 
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan further teaches The method of claim 1, wherein the data types comprise paid or bought data, earned data, owned data, or unstructured data (para [0045]: “customer account information” read on ‘owned data’, data from “Moody's, Geofacts” read on ‘paid data’; Also see para [0041]).

Regarding claim 6, 
Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan further teaches The method of claim 1, wherein the quality control check checks for a missing value, an incorrect format, or data integrity (para [0007]: “data checking may refer to insuring that appropriate data is being analyzed for the model. For instance, data checking may include handling missing values and/or setting minimum and/or maximum values to remove outliers in the data…”; Also see para [0048]).

Regarding claim 7, 
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan further teaches The method of claim 1, wherein the quality control check checks for an anomaly (para [0007]: “… data checking may include …setting minimum and/or maximum values to remove outliers in the data…”; para [0041]: “Also, data anomalies may be corrected in the collected data…”).

Regarding claim 8, 
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan further teaches The method of claim 1, further comprising: assigning a score to the data based on the quality control check (para [0047]: “enhanced modeling tool 204 may need to check the proportion of accounts that may be matched. The ratio of accounts that may be matched may be recorded and modelers may make a decision as to whether to include a given data source in the final model development effort...” teaches data being analyzed/compared/evaluated [scored] based on match rates [quality check]; Also paras [0048-51]: “… tool 204 may reject a candidate predictor variable when all variable values are the same value, when more than 35% of the variable values are missing in the sample… Various statistics (e.g., Chi-squared statistic, information value, K-S statistic, average lift, R-squared, etc.) may be used... results of the statistics may be used to add/remove predictor variables as candidates for use in a given model...  users may choose a specific statistic on which to rank the list of variables that are displayed... statistical analysis may be performed with or without any of missing values treated with any of the techniques mentioned earlier” teach data/variables being ranked/ scored/compared (such as, “information value”/”Inf. Value/Rank” in FIG. 7) based on quality control check (such as, checking for missing values) in order to filter data for use by modeling tool).

Regarding claim 11, 
	Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Blackhurst further teaches The method of claim 1, further comprising: de-anonymizing the anonymous customer data (para [0008]: “…for anonymously providing purchasing analytics associated with customer to a website while the customer is accessing the website. Specifically, a financial institution, having access to a customer's transactional data, can analyze the data to determine analytical purchasing data associated with the customer” teaches anonymous data (“purchase data”) being de-anonymized as it’s correlated with a customer’s transactional data)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laxmanan to incorporate the teachings of Blackhurst and enable Laxmanan to de-anonymize anonymous customer data, as doing so would enable determining which of the plurality of advertisements are to be displayed to the customer (In Blackhurst, para [0023]).

Regarding claim 12,
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Blackhurst further teaches The method of claim 1, wherein the step of enriching the data comprises: analyzing at least one customer online behavior in the data to identify a product or service with which the customer is interested; and associating the product or service with the customer (para [0037]: “a financial institution, having access to a customer's transactional data, can analyze the data to determine analytical purchasing data associated with the customer…”, para [0043]: “…the analytical purchasing data may include spend trends. A spending trend may indicate a customer's preference, over a predetermined time period, to purchase a specific product or service or a preference to purchase a product or service type…” and FIGS. 2-4: “Analytical Purchasing Data 38, Specific Product/Service Trend 136” teach product of interest being associated with customer)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laxmanan to incorporate the teachings of Blackhurst and enable Laxmanan to analyze customer online behavior (“purchasing data”), as doing so would enable determining which of the plurality of advertisements are to be displayed to the customer (In Blackhurst, para [0023]).

Regarding claim 13,
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 12 above.
		Blackhurst further teaches The method of claim 12, wherein the customer online behavior comprises at least one of an interaction with a web page, a mouse movement, a cursor movement, and an activated link (para [0009-10]: “…an anonymous cookie (i.e., text file) is generated that is configured to identify the analytical purchasing data without identifying the customer. In specific embodiments of the invention, the anonymous cookie includes a unique identifier associated with the customer and, in some embodiments, the purchasing analytic data… In response to the customer using the device (on which the anonymous cookie is stored) to access a website that displays advertisements, the anonymous cookie is retrieved from the web browser cache, and the analytical purchasing data is provided to the website” teaches customer online behavior data related to the customer’s interaction with a webpage).

Regarding claim 16,
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan further teaches The method of claim 1, further comprising: identifying a course of action for interacting with the customer based on the associated data (para [0052]: “…In some embodiments, a link to the start page may be e-mailed to a modeling team member when the enhanced modeling tool 204 completes its analysis or the link may be accessed by opening a log file generated by the enhanced modeling tool 204…” teaches a course of action for interacting with customer)
	
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laxmanan in view of Blackhurst, Cannaliato and Govrin (US 2014/0297268 A1).

Regarding claim 9,
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan as modified by Blackhurst and Cannaliato does not explicitly teach The method of claim 1, wherein the step of enriching the data comprises applying natural language processing to process the data
Govrin teaches wherein the step of enriching the data comprises applying natural language processing to process the data (para [0145]: “Conventional automated chat systems use Natural Language Processing (NLP) to classify the user input…”, para [0182]: “NLP functionality, e.g. as shown in the screenshot of FIG. 3a or the implementation of FIG. 3b, may be characterized by some or all of: Goals-Classification of input sentence to a representing topic-rank the topics according to their likelihood reason (class) for an input sentence. Find a list of supportive hints -- Entities”, para [0254]: “Short-term memory ontology typically captures information about a party which is currently engaged with the system. When the session starts, the ontology is loaded with knowledge from the historical database including customer profile, activity and service history, so typically, the ontology contains some LTM knowledge. During the conversation more facts and hints are added, supported by a probability score” and para [0300]: “For example: Customer calls the system regarding a certain issue ("I have a problem using my bank card .... "). The system finds a declined transaction from the last two hours and hence adds more weight to the decline issues dimension” all teach applying NLP to process and enrich customer data)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Laxmanan and Blackhurst and Cannaliato to incorporate the teachings of Govrin and enable Laxmanan to enrich customer data by applying NLP techniques, as doing so would enable a meaningful and personalized customer experience (In Govrin, para [0149]).

Regarding claim 10,
		Laxmanan as modified by Blackhurst and Cannaliato teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Laxmanan as modified by Blackhurst and Cannaliato does not explicitly teach The method of claim 1, wherein the step of performing data analytics on the data to associate the data with one of the plurality of customers comprises using machine learning to associate the data with the customer
		Govrin teaches wherein the step of performing data analytics on the data to associate the data with one of the plurality of customers comprises using machine learning to associate the data with the customer (para [0145]: “Conventional automated chat systems use …decision tree to define different paths which may decide the next dialog in the process…”; para [0243]: “Conventional predictive analytics in "data rich" environments, such as banks, has reached a level where it is possible to accurately predict the probability of each customer activity. Such probability scores are already used in critical business decisions such as credit scoring (customer will/will-not pay their balance), and fraud scoring (the customer is/is-not the person making the request). It is possible to enhance the accuracy of the understanding, in "data rich" environments, by factoring in key indicators, described herein, which are derived from profiling data. The key indicators
are derived from transactional data, house-holding data, click stream, peer groups, bank-wide events, and more”; “decision tree, predictive analytics” read on ‘machine learning’; Also see paras [0011, 0014]: “Analytical Customer Relationship Management is a frequent commercial application of predictive analysis .... The approaches and techniques used to conduct predictive analytics may broadly be grouped into regression techniques and machine learning techniques…; …machine learning techniques such as neural networks, radial basis functions, support vector machines, Naive Bayes, k-nearest neighbours, and geospatial predictive modeling")
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Laxmanan and Blackhurst and Cannaliato to incorporate the teachings of Govrin and enable Laxmanan to apply machine learning techniques to analyze and associate data with a customer, as doing so would enhance the accuracy of predicting the probability of each customer activity (In Govrin, para [0243]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Tavares (US 2014/0337089 A1) discloses a system and method to link online and offline user data, including anonymous data.
Dharma Teja Naga Venkata Anne (US 9686372 B1) discloses a system and method to determine whether to rewrite code associated with a network page based on the locations of requesting user and other network/content systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145